DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/12/21, 12/28/21, 3/17/22, and 6/21/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The IDS submitted on 4/29/22 is only partially considered. The information disclosure statement filed 4/29/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference (i.e. the German Office Action) listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 7 is objected to because of the following informalities:  there is no difference between claims 6 and 7, as they both depend from claim 1. Even though claim 6 recites a third wire and claim 7 recites a fourth wire, that is a matter of nomenclature and does not further limit the claim, as they are both connected in the same manner and are not used together.  Appropriate correction is required.
Claim 16 is denoted twice. In order to avoid confusion, the second claim 16 with the subject matter of the footprint of the second interposer being offset is hereby renumbered to claim 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 4, 6, 8, 9, 10, and 16, respectively, of U.S. Patent No. 10,971,478. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either broader than (independent claims) or substantially identical to (dependent claims) the claims of the ‘478 patent and are, therefore, anticipated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-12, 14-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 2015/0048521).
As to claims 1 and 10, Kwon teaches a method of fabricating a microelectronic package structure (Fig. 3), the method comprising: coupling a first side (bottom) of a first die (10b) to a first side (top) of a printed circuit board substrate (101, [0066] and [0075]); coupling an interposer (15b) to a second side (top) of the first die (10b), the second side opposite the first side (fig. 3, [0070]); coupling a second die (10d) to the second side (top) of the first die (10b), wherein the second die (10d) is adjacent the interposer (15b, fig. 3, [0066] – [0067]); coupling a first wire conductive structure (W in the middle) to the second die (10d) and to the interposer (15b, ), wherein a first end (left side) of the first wire (W in the middle) is coupled to the second die (10d), and a second end (right side) of the first wire conductive structure (W in the middle) is coupled to the interposer (15b, fig. 3, [0071] – [0074]); and coupling a second wire conductive structure (W on the right) to the interposer (15b) and to the printed circuit board substrate (101), wherein a first end (left side) of the second wire conductive structure (W on the right) is coupled to the interposer (15b) and is adjacent the second end (right side) of the first wire (W in the middle), and wherein a second end (right side) of the second wire conductive structure (W on the right) is coupled directly to the printed circuit board substrate (101, fig. 3, [0071] – [0074]).
As to claims 2 and 11, Kwon further teaches the first end (left side) of the second wire conductive structure (W on the right) and the second end (right side) of the first wire conductive structure (W in the middle) are physically coupled to a bond connection structure (WB1 and WB2) on the top side of the interposer (fig. 3).
As to claim 3, Kwon further teaches the second die (10d) comprises a footprint that is offset from a center portion of the first die (10b, fig. 3).
As to claims 6 and 7, Kwon further teaches attaching a third/fourth wire conductive structure (W on the left) from the second die (10d) to the board (101, fig. 3).
As to claim 8, Kwon further teaches the microelectronic package comprises a hybrid package structure (fig. 4).
As to claim 9, Kwon further teaches the microelectronic package structure comprises a portion of a mobile device ([0062]).
As to claim 12, Kwon further teaches a footprint of the interposer (15b) is offset by a distance from a center point of the first die (10b, fig. 3).
As to claim 14, Kwon further teaches the second die comprises a memory die ([0066]).
As to claim 15, Kwon teaches a microelectronic package structure (figs. 2 and 3) comprising: a first die (10b) having a first side (bottom) on a first side (top) of a printed circuit board substrate (101, [0066] and [0075]); a first interposer (15b) on a second side (top) of the first die (15b, fig. 3), the second side opposite the first side ([0066] – [0067]); a second die (10d) on the second side (top) of the first die (10b), wherein the second die (10d) is adjacent the first interposer (15b, fig. 3, [0066] – [0067]); a first wire conductive structure (W in the middle), wherein a first end (left) of the first wire is disposed on the second die (10d), and a second end (right) of the first wire conductive structure is disposed on the first interposer (15b, fig. 3); a third die (10a) having a first side (bottom) on the first side (top) of the printed circuit board substrate (101, figs. 2 and 3); a second interposer (15a) on a second side (top) of the third die (10a), the second side opposite the first side (fig. 3); a fourth die (10c) on the second side (top) of the third die (10a), wherein the fourth die (10c) is adjacent the second interposer (15a, fig. 3); and 22a second wire conductive structure (W in the middle), wherein a first end (left) of the second wire is disposed on the fourth die (10c), and a second end (right) of the second wire conductive structure is disposed on the second interposer (15a, figs. 2 and 3, it is noted that while only one view of the die-interposer combo (10d and 15b) is shown in detail in fig. 3, it is inherent that the other combo (10c and 15a) is the same).
As to claim 16, Kwon further teaches a third wire conductive structure (W on the right), wherein a first end (left) of the third wire conductive structure is disposed on the first interposer (15b) and is adjacent the second end (right) of the first wire (W in the middle, fig. 3), wherein a second end (right) of the third wire conductive structure (W on the right) is disposed directly on the printed circuit board substrate (101, fig. 3); and a fourth wire conductive structure (W on the right), wherein a first end (left) of the fourth wire conductive structure is disposed on the second interposer (15a) and is adjacent the second end (right) of the second wire (W in the middle), wherein a second end (right) of the fourth wire conductive structure (W on the right) is disposed directly on the printed circuit board substrate (101, figs. 2 and 3).
As to claim 21, Kwon further teaches a footprint of the first interposer (15b) is offset by a distance from a center point of the first die (10b), and wherein a footprint of the second interposer (15a) is offset by a distance from a center point of the third die (10a, fig. 3).
As to claim 17, Kwon further teaches the second die comprises a first memory die, and the fourth die comprises a second memory die ([0066]).
As to claim 19, Kwon further teaches the package structure comprises a hybrid package structure (fig. 4).
As to claim 20, Kwon further teaches a footprint of the second die is offset by a distance from a center point of the first die, and wherein a footprint of the fourth die is offset by a distance from a center point of the third die (fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon.
As to claims 4 and 13, Kwon does not teach the first die comprises a flip chip die. However, flip chip technology is known in the art and would have been obvious so as to use a more robust and reliable method of connection. 
As to claims 5 and 18, Kwon further teaches the first die (10b) comprises a length greater than about twice a length of the second die (10d, fig. 3, although not explicitly taught, it is obvious that the first die will be longer than the second die and designing it to be twice as long would have been obvious so as to adjust the types and sizes of dies to be packaged).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
8/26/22